Title: To John Adams from Josiah, III Quincy, 7 June 1825
From: Quincy, Josiah, III
To: Adams, John


				
					my dear Sir
					Boston 7. June 1825
				
				John W. Boott Esq. of this city being desirous, with his friend Mr M Cale, of Philadelphia, to pay his respects to you and has requested me to give him that opportunity.He is one of our most respectable citizens and I shall be happy to enable him to enjoy the gratification of the interview he wishesVery respectfully / Yrs
				
					Josiah Quincy
				
				
			